Citation Nr: 1624426	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the above claim.

In September 2015, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.


FINDING OF FACT

The preponderance of the probative evidence indicates that diabetes mellitus was not shown in service or for many years thereafter and is not related to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in July 2009.  The case was last readjudicated in October 2015.

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are various post-service medical records, medical articles, and lay statements.  Additionally, the Veteran was provided with a VA examination for his claim in September 2015.  The examination, along with the expert medical opinion, provides sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  A VA examination was conducted and VA opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

In a June 2009 statement, the Veteran asserted that he was treated for elevated blood sugar while stationed in Japan in 1981 and has been diabetic since that time, suffering from intermittent headaches, loss of appetite, dizziness, and weakness.  He reported that his symptoms were not attributed to diabetes until 2002 by his private physician, Dr. W.  In his notice of disagreement, the Veteran also contended that his Glucose 6-Phosphate Dehydrogenase (G6PD) Deficiency, as shown in his STRs, contributed to the development of his diabetes mellitus.  In support of his contention, the Veteran submitted medical articles which describe the effects of G6PD deficiency.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.           § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

As an initial matter, the Board notes that the Veteran was diagnosed by Dr. W., with diabetes mellitus in June 2003.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition manifested in service or within the presumptive period, or is otherwise related to service. 

The Veteran's STRs do not contain any complaints, treatment, findings or diagnoses consistent with diabetes.  However, the STRs do contain reports of treatment for other conditions, including a September 1979 report of right knee pain, an April 1980 report of a cut left index finger, a December 1980 report of low back pain, and reports from 1980 to 1982 of treatment for pseudofolliculitis barbae (PFB).  The Veteran's April 1982 separation examination noted scars and uncorrected vision of 20/40, but his endocrine system was normal.  As the Veteran points out, the STRs also contain an October 1979 report noting G6PD deficiency, and a June 1980 notation that the Veteran received counseling concerning the deficiency.

The first medical evidence showing diabetes mellitus is from a June 2003 private treatment session with Dr. W.  During that treatment session, the Veteran endorsed on a history form that he had never had diabetes.  The Veteran reported experiencing recent polyuria, polydipsia, blurred vision, and weight loss, and that he had a strong family history of diabetes.  The Veteran was diagnosed with new onset diabetes mellitus, type II.

At the outset, the Board notes that the probative evidence does not reflect that diabetes mellitus was present in service or within one year following discharge from service.  While the Veteran reported in June 2009 that he was treated for elevated blood sugar during service, and has suffered headaches, loss of appetite, dizziness, and weakness since that time, the Board finds his account to lack credibility.  The Board bases this finding on several factors.  First, given the Veteran's history of reporting medical conditions during service, including knee pain, a cut finger, back pain, and PFB, as well as the findings of scars and uncorrected 20/40 vision but a normal endocrine system on the separation examination, the Board finds that the absence of reports of symptoms consistent with diabetes weighs against the likelihood that the Veteran experienced such symptoms during service.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Second, the Board finds his 2003 report that his polyuria, polydipsia, blurred vision, and weight loss occurred recently, and his endorsement that he never had diabetes to be highly probative, because these statements were made while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Third, the Veteran did not place the onset of his diabetic symptoms in service until 2009, over 25 years after service and after the filing of his claim for benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Therefore, given the differing reports throughout the decades, the Board finds the Veteran's recent assertions of onset more than 25 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records and report to his treating physician.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Therefore, the Board finds that diabetes did not manifest during service or within one year of separation.  

Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board has found that diabetes did not manifest during service, nor were symptoms consistent with diabetes present.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  Thus, continuity of symptomatology as a means to establish service connection is not applicable, and competent evidence of a nexus between the current disability and service is required.  

Addressing the nexus evidence, the Veteran submitted articles from Medicinenet.com and Medline Plus.  The articles note that G6PD deficiency can cause hemolytic episodes which result in the destruction of red blood cells.  Red blood cell destruction causes such conditions as dark urine, enlarged spleen, anemia, jaundice, fatigue, paleness, rapid heart rate, and shortness of breath.  Kidney failure or death is a rare, possible complication of hemolytic episodes. Significantly, neither article indicates a link between G6PD deficiency and diabetes mellitus.

In September 2015 the Veteran was afforded a VA examination in connection with his claim.  Following the examination, the examiner opined that it was unlikely that the Veteran's diabetes mellitus was related to service.  She noted that the Veteran was diagnosed with diabetes 20 years after separation and was not treated for diabetes during service.  Addressing G6PD deficiency, she noted that medical literature states that diabetes is not caused or aggravated by G6PD deficiency.  

The Board finds that the opinion of the VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which notes that the Veteran was diagnosed with diabetes in 2003.  Furthermore, she cited to medical literature which stated that diabetes is not caused or aggravated by G6PD deficiency.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

The Board acknowledges the medical articles submitted by the Veteran.  However, neither article provides a link between G6PD deficiency and diabetes mellitus.  Even assuming, for the sake of argument, that the articles do present a link between  G6PD deficiency and diabetes mellitus, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The opinion of the VA examiner showed that in the Veteran's specific case, the Veteran's diabetes mellitus is not related to service.  As the VA examiner's opinion is specific to the facts of this case and was provided following examination of the Veteran and review of the claims file, the Board accords the examiner's opinion significantly greater probative weight than treatise information that is general in nature.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).

Finally, the Board also acknowledges the Veteran's belief that his diabetes mellitus is related to service, to include G6PD deficiency.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion on the cause of his diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of diabetes are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his diabetes is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In short, the preponderance of the probative evidence indicates that diabetes mellitus was not shown in service or for many years thereafter, and is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in 




the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection diabetes mellitus is denied. 




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


